Exhibit 10.1

FIRST AMENDMENT TO THE
ENDEAVOUR INTERNATIONAL CORPORATION
2010 STOCK INCENTIVE PLAN

The Board of Directors of Endeavour International Corporation, a Nevada
corporation (the “Company”), hereby makes this First Amendment (the “First
Amendment”) to the Endeavour International Corporation 2010 Stock Incentive Plan
(as amended, the “Plan”) to become effective May 24, 2012 (which is the date
that the Company’s stockholders approve the First Amendment at the Company’s
Annual Meeting of Stockholders).

WHEREAS, the Company established the Plan for purposes of providing incentive
compensation awards to certain employees, officers, consultants and advisors of
the Company and its subsidiaries which are based on the Company’s common stock,
par value $0.001 per share (the “Stock”);

WHEREAS, the Plan originally authorized 8,000,000 shares of Stock to be reserved
for issuance pursuant to the Plan;

WHEREAS, the Company consummated a 1:7 reverse stock split on November 18, 2010
which, pursuant to the provisions of the Plan, automatically reduced the number
of shares available for issuance pursuant to the plan from 8,000,000 to
1,142,857;

WHEREAS, the Board of Directors of the Company has determined that there are no
longer sufficient shares of Stock available for issuance under the Plan to meet
the Company’s needs for future grants during the coming years;

WHEREAS, the Board of Directors of the Company has determined that it is the
best interest of the Company and its shareholders to increase the number of
shares of Stock available for issuance under the Plan by 1,950,000 shares of
Stock so that the Company may continue to grant incentive and reward
opportunities to eligible participants under the Plan;

WHEREAS, the Board of Directors of the Company has determined that the number of
shares available for issuance under the Plan should reflect both the existing
number of shares of Stock approved for issuance under the Plan, including the
number of shares of Stock previously issued pursuant to the Plan, as well as the
amount of shares of Stock added to the Plan by this First Amendment, for a total
of 3,092,857 shares of Stock; and

NOW THEREFORE, for and in consideration of the foregoing and the agreements
contained herein, the Plan shall be amended as follows:



  1.   Amendment to Article V(a). The reference to the number “8,000,000” within
Article 5(a) of the Plan is hereby deleted in its entirety and replaced with the
number “3,092,857.”



  2.   Remainder of Plan. Except as expressly provided herein, the Plan remains
in full force and effect.

IN WITNESS WHEREOF, the Company has caused this First Amendment to be duly
executed in its name and on its behalf by its duly authorized representative on
the date set forth above.

ENDEAVOUR INTERNATIONAL CORPORATION

By: /s/ William L. Transier
William L. Transier
Title: Chairman, Chief Executive Officer and
President


